NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted October 21, 2009
                                  Decided October 21, 2009

                                           Before

                             RICHARD A. POSNER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

No. 09‐2094

UNITED STATES OF AMERICA,                           Appeal from the United States District
      Plaintiff‐Appellee,                           Court for the Western District of
                                                    Wisconsin.
       v.
                                                    No. 08‐CR‐145‐C‐01
JOHN KOWAL,
     Defendant‐Appellant.                           Barbara B. Crabb,
                                                    Chief Judge.



                                         O R D E R

       John Kowal committed six bank robberies in the Madison, Wisconsin, area between
March and September 2008.  He pleaded guilty to one count of bank robbery, see 18 U.S.C.
§ 2113(a), and admitted his involvement in the other five.  The district court considered all
six robberies when calculating Kowal’s sentencing range, see U.S.S.G. § 1B1.2(c), and
sentenced him to 78 months’ imprisonment.  

       Kowal filed a notice of appeal, but his appointed lawyer moves to withdraw under
Anders v. California, 386 U.S. 738 (1967), because she cannot identify any nonfrivolous
No. 09‐2094                                                                                Page 2

ground for appeal.  Kowal did not respond to counsel’s submission.  See CIR. R. 51(b). Our
review is limited to the potential issues identified in counselʹs facially adequate brief. United
States v. Cano‐Rodriguez, 552 F.3d 637, 638 (7th Cir. 2009); United States v. Schuh, 289 F.3d 968,
973‐74 (7th Cir. 2002). We grant counselʹs motion and dismiss the appeal.

        In her Anders submission counsel tells us that Kowal does not want his guilty plea
set aside, and thus counsel properly refrains from discussing the adequacy of the plea
colloquy or the voluntariness of the plea.  See United States v. Knox, 287 F.3d 667, 671‐72 (7th
Cir. 2002).  Additionally, at sentencing Kowal did not object to the district court’s
application of the sentencing guidelines, and counsel has not suggested any possible basis
for disagreeing with the court’s calculations.  Instead, the only potential issue identified by
counsel is whether Kowal could challenge the reasonableness of his prison sentence.  

        Kowal had argued for a term below the guidelines range because he is a first‐time
offender with strong family support and, by his account, no substance‐abuse problem.  The
district court considered these factors but concluded that a sentence at the high end of the
imprisonment range would be appropriate for two principal reasons.  First, the court
concluded that Kowal represents a significant danger to the community given the number
of robberies, and since the guidelines permitted the allocation of just five additional offense
levels to account for the entire course of conduct, see U.S.S.G. § 3D1.4; United States v. Maro,
272 F.3d 817, 824 (7th Cir. 2001), a term at the high end of the range was warranted.  Second,
the court found Kowal’s contention that he had no drug or alcohol problem not credible in
light of unchallenged, contrary information in the presentence report. 

        We afford sentences within the guidelines range a presumption of reasonableness. 
Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Sawyer, 558 F.3d 705, 714‐15
(7th Cir. 2009).  In this case, the district court gave meaningful consideration to the factors
enumerated in 18 U.S.C. § 3553(a) and concluded that a sentence at the high end of the
range was appropriate.  Thus, counsel correctly concludes that any argument challenging
the reasonableness of Kowal’s prison sentence would be frivolous. 

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.